 
EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into effective as of January 1, 2012, between Perficient, Inc. a Delaware
corporation (the “Company”), and Paul E. Martin (“Employee”).
 
WITNESSETH:
 
WHEREAS, the Company desires that Employee continue to be employed by the
Company, and render services to the Company, and Employee is willing to be so
employed and to render such services to the Company, all upon the terms and
subject to the conditions contained herein in consideration for, among other
things, the Company’s agreement to provide Employee with Confidential
Information pursuant to the terms of this Agreement, and Employee’s receipt of
Confidential Information pursuant to a relationship of trust and confidence and
under conditions of confidentiality and non-use and non-disclosure.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. EMPLOYMENT.  Subject to and upon the terms and conditions contained in this
Agreement, the Company hereby agrees to continue to employ Employee and Employee
agrees to continue in the employ of the Company, for the period set forth in
paragraph 2 hereof, to render to the Company, its affiliates and/or subsidiaries
the services described in paragraph 3 hereof.
 
2. TERM.  Employee’s employment under this Agreement shall be three years,
commencing as of the date hereof and continuing through and ending December 31,
2014, unless extended in writing by mutual agreement of the parties or earlier
terminated pursuant to the terms and conditions set forth herein (the
“Employment Term”).
 
3. DUTIES.
 
(a) Employee shall serve as the Chief Financial Officer of the Company,
reporting directly to the Chief Executive Officer of the Company (the
“CEO”).  Employee shall perform all duties and services incident to the
positions held by him.
 
(b) Employee shall abide by all By-laws and policies of the Company promulgated
from time to time by the Company.
 
4. BEST EFFORTS.  Employee shall devote his full business time and attention, as
well as his best efforts, energies and skill, to the discharge of the duties and
responsibilities attributable to his position.
 
5. COMPENSATION.
 
(a) As compensation for his services and covenants hereunder, Employee shall
receive a base salary (“Base Salary”), payable pursuant to the Company’s normal
payroll procedures in place from time to time, at the rate of $255,000 per
annum, less all necessary and required federal, state and local payroll
deductions.  The CEO may decide, in his sole discretion, to increase Employee’s
Base Salary from time to time during the term of this Agreement with the
approval of the Board of Directors or its Compensation Committee, in which case
any such Base Salary as so adjusted shall thereafter constitute the Base Salary.
 
(b) For each calendar year, Employee shall be eligible to participate in the
Company’s annual  incentive plan for executives. Under this plan, Employee will
be eligible to receive a bonus of up to 80 percent (80%) of his Base Salary
(such 80% bonus shall be the “Target Bonus”), less all necessary and required
federal, state and local payroll deductions. The criteria for determining the
amount of the bonus, and the conditions that must be satisfied to entitle
Employee to receive the bonus for any year during the term of this Agreement
shall be
 
 
 

--------------------------------------------------------------------------------

 
 
determined by the CEO in his sole discretion with the approval of the Board of
Directors or its Compensation Committee, but in a manner consistent with that
used to determine Employee’s bonus in prior years.  The actual earned annual
cash incentive, if any, payable to Employee for any performance period will
depend upon the extent to which the applicable performance goals are achieved
and will be decreased or increased for under or over performance. Payment of any
incentive or bonus to Employee shall be in accordance with bonus policies
established from time to time by the Company.  Such incentive or bonus will be
paid not later than the March 15 immediately following the end of the calendar
year to which the incentive or bonus relates. The CEO may decide, in his sole
discretion, to adjust Employee’s Target Bonus during the term of this Agreement
with the approval of the Board of Directors or its Compensation Committee, in
which case any such Target Bonus as so adjusted shall thereafter constitute the
Target Bonus.
 
6. EXPENSES.  Employee shall be reimbursed for business expenses incurred by him
which are reasonable and necessary for Employee to perform his duties under this
Agreement in accordance with policies established from time to time by the
Company.  Employee shall receive reimbursement for other expenses consistent
with past practice and as approved by the CEO.  The reimbursement of any such
expense that is includible in gross income for federal income tax purposes shall
be paid no later than the end of the calendar year following the calendar year
in which the expense was incurred.
 
7. EMPLOYEE BENEFITS.
 
(a) During the Employment Term and (subject to the provisions and conditions of
subparagraph 9 (e)) any severance period hereunder provided for in subparagraph
9 (b), Employee shall be entitled to participate in such group term insurance,
disability insurance, health and medical insurance benefits and retirement plans
or programs as are from time to time generally made available to executive
employees of the Company pursuant to the policies of the Company; provided that
Employee shall be required to comply with the conditions attendant to coverage
by such plans and shall comply with and be entitled to benefits only to the
extent former employees are eligible to participate in such arrangements
pursuant to the terms of the arrangement, any insurance policy associated
therewith and applicable law, and, further, shall be entitled to benefits only
in accordance with the terms and conditions of such plans. The Company may
withhold from any benefits payable to Employee all federal, state, local and
other taxes and amounts as shall be permitted or required to be withheld
pursuant to any applicable law, rule or regulation.
 
(b) Employee shall be entitled to vacation in accordance with the Company’s
policies as may be established from time to time by the Company for its
executive staff, which shall be taken at such time or times as shall be mutually
agreed upon with the Company.
 
8. DEATH AND DISABILITY.
 
(a) The Employment Term shall terminate on the date of Employee’s death, in
which event the Company shall, within 30 days of the date of death, pay to his
estate, Employee’s Base Salary, any unpaid  bonus awards (including any bonus
award for a plan year that has ended prior to the time employment terminated
where the award was scheduled to be paid after the date employment terminated),
reimbursable expenses and benefits owing to Employee through the date of
Employee’s death together with any benefits payable under any life insurance
program in which Employee is a participant.  Except as otherwise contemplated by
this Agreement, Employee’s estate will not be entitled to any other compensation
upon termination of this Agreement pursuant to this subparagraph 8(a).
 
(b) The Employment Term shall terminate upon Employee’s Disability. For purposes
of this Agreement, “Disability” shall mean that Employee is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.  For
purposes of determining Employee’s Disability, the CEO may rely on a
determination by the Social Security Administration that Employee is totally
disabled or a determination by the Company’s disability insurance carrier that
Employee has satisfied the above definition of Disability.  In case of such
termination, Employee shall be entitled to receive his Base Salary, any unpaid
bonus awards (including any bonus award for a plan year that has ended prior to
the time employment terminated where the award was scheduled to be paid after
the date employment terminated), reimbursable expenses
 
 
2

--------------------------------------------------------------------------------

 
 
and benefits owing to Employee through the date of termination within 30 days of
the date of the Company’s determination of Employee’s Disability, together with
any benefits payable under any disability insurance program in which Employee is
a participant.  Except as otherwise contemplated by this Agreement, Employee
will not be entitled to any other compensation upon termination of his
employment pursuant to this subparagraph 8(b).
 
(c) In no event will the Employee or his estate have the discretion to determine
the calendar year of payment.




9. TERMINATION OF EMPLOYMENT.
 
(a) The Company shall have the right, upon delivery of written notice to the
Employee, to terminate the Employee’s employment hereunder at any time prior to
the expiration of the Employment Term (i) pursuant to a Termination for Cause or
(ii) pursuant to a Without Cause Termination.  The Employee shall have the
right, upon delivery of written notice to the Company, to terminate his
employment hereunder at any time prior to the expiration of the Employment Term
pursuant to a Constructive Termination or otherwise by providing the Company
with not less than 30 days prior written notice.
 
(b) In the event that the Company terminates the Employee’s employment pursuant
to a Without Cause Termination, or if the Employee voluntarily terminates his
employment pursuant to a Constructive Termination, then the Company shall be
obligated to pay Employee: (i) within 30 days of the date of Employee’s
termination, in a lump-sum, his Base Salary, any unpaid bonus awards (not
including any bonus award for a plan year that has ended prior to the time
employment terminated where the award was scheduled to be paid after the date
employment terminated), reimbursable expenses and benefits owing to Employee
through the day on which Employee’s employment terminated, and (ii) (subject to
the provisions and conditions of subparagraph 9 (e)) 60 days after the date
Employee’s employment terminates, a severance payment to the Employee in an
amount equal to 12 months of Base Salary. Subject to the provisions and
conditions of subparagraph 9 (e), Employee shall also be entitled to benefits
pursuant to paragraph 7 hereof for the one year period commencing on the date of
termination (with the cost of any medical coverage which is self-funded by the
Company being included by Company in the taxable income of the Employee);
provided that all stock option grants and/or restricted stock grants that would
otherwise vest during the severance period will vest, regardless of the
satisfaction of any conditions contained therein, and the rest shall be
forfeited.  Except as otherwise contemplated by this Agreement, Employee will
not be entitled to any other compensation upon termination of this Agreement
pursuant to this subparagraph 9(b).
 
Notwithstanding anything in this Agreement to the contrary (including but not
limited to the provisions of paragraph 9 (b) or paragraph 10) if the Employee is
a “specified employee,” as defined in Code Section 409A and the regulations
thereunder, on the date the Employee’s employment is terminated, then amounts
that constitute nonqualified deferred compensation subject to Code Section 409A
that would otherwise have been paid during the six-month period immediately
following the date the Employee’s employment terminated shall be paid on the
first regular payroll date immediately following the six-month anniversary of
the date the Employee’s employment terminates, with interest on each amount for
the period of the delay at the rate of yield on U.S. Treasury Bills with the
earliest maturity date that occurs at least six months after such date of
termination of employment (as reported in the Wall Street Journal) from the such
date of employment termination to the date of actual payment.  Reimbursements or
payments directly to the service provider for health care expenses incurred
during such six month period, plus reimbursements and in kind benefits in an
amount up to the applicable dollar limit on elective deferrals to a 401(k) plan
under Section 402(g)(1)(B) of the Code ($17,000 for 2012), and other amounts
that do not constitute nonqualified deferred compensation subject to Section
409A, shall not be subject to this six month delay requirement.
 
(c) In the event that the Company terminates the Employee’s employment hereunder
due to a Termination for Cause or the Employee voluntarily terminates employment
with the Company for any reason (other than a termination of employment by the
Employee pursuant to a Constructive Termination), the Employee shall not be
entitled to any severance, except that the Company shall be obligated to pay
Employee his Base Salary, any unpaid bonus awards (not including any bonus award
for a plan year that has ended prior to the time employment terminated where the
award was scheduled to be paid after the date employment terminated),
reimbursable expenses and benefits owing to Employee through the day on which
Employee is terminated in a lump sum payment within
 
 
3

--------------------------------------------------------------------------------

 
 
30 days after the date of Employee’s termination of employment.  Except as
otherwise contemplated by this Agreement, Employee will not be entitled to any
other compensation upon termination of this Agreement pursuant to this
subparagraph 9(c).
 
(d) For purposes of this Agreement, the following terms have the following
meanings:
 
(i) The term “Termination for Cause” means, to the maximum extent permitted by
applicable law, a termination of the Employee’s employment by the Company
attributed to (a) the repeated or willful failure of Employee to substantially
perform his duties hereunder (other than any such failure due to physical or
mental illness) that has not been cured reasonably promptly after a written
demand for substantial performance is delivered to Employee by the CEO, which
demand identifies the manner in which the CEO believes that Employee has not
substantially performed his duties hereunder; (b) conviction of, or entering a
plea of guilty or nolo contendere to a crime involving moral turpitude or
dishonesty or to any other crime that constitutes a felony; (c) Employee’s
intentional misconduct, gross negligence or material misrepresentation in the
performance of his duties to the Company; or (d) the material breach by Employee
of any written covenant or agreement with the Company under this Agreement or
otherwise, including, but not limited to, an agreement not to disclose any
information pertaining to the Company or not to compete with the Company,
including (without limitation) the covenants and agreements contained in
paragraph 11 hereof.
 
(ii) The term “Without Cause Termination” means a termination of the Employee’s
employment by the Company other than due to (a) a Termination for Cause, (b)
Disability, (c) the Employee’s death, or (d) the expiration of this Agreement
(subject to the provisions of paragraph 10 (a)).
 
(iii) the term “Change in Control” shall mean:
 
                                (A)  The acquisition by one person, or more than
one person acting as a group, of ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company;


                                (B)  The acquisition by one person, or more than
one person acting as a group, of ownership of stock of the Company, that
together with stock of the Company acquired during the twelve-month period
ending on the date of the most recent acquisition by such person or group,
constitutes 30% or more of the total voting power of the stock of the Company;


                                  (C)  A majority of the members of the
Company’s board of directors is replaced during any twelve-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Company’s board of directors before the date of the appointment
or election;


                                (D)  One person, or more than one person acting
as a group, acquires (or has acquired during the twelve-month period ending on
the date of the most recent acquisition by such person or group) assets from the
Company that have a total gross fair market value (determined without regard to
any liabilities associated with such assets) equal to or more than 40% of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition or acquisitions.


Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.  However, persons will be considered to be acting
as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Internal Revenue Code.


(iv) The term “Constructive Termination” means Employee’s voluntary termination
of his employment with the Company following (i) a material diminution in
Employee’s base compensation, (ii) a material reduction of Employee’s
performance-based target bonus or other incentive programs, or (iii) a
relocation of Employee’s place of employment by more than 50 miles without
Employee’s consent; in each case where the
 
 
4

--------------------------------------------------------------------------------

 
 
condition is not remedied / corrected by the Company within 30 days after the
Employee sends notice to the Company in writing specifying the reason why the
Employee claims there exists grounds for a Constructive Termination, and the
Employee sends the notice within ninety days of discovering the existence of the
condition that gives rise to a right to claim a Constructive Termination.
 
(v)  the terms “termination of employment,” or “terminate the Employee’s
employment,” (or “termination” or “terminate” when used in the context of
Employee’s employment) shall mean a separation from service with the Company and
its affiliates as defined in IRS regulations under Section 409A of the Code.  An
affiliate is any corporation or other business entity that is, along with the
Company, a member of a controlled group of businesses, as defined in Code
Sections 414(b) and 414(c), provided that the language: “at least 50 percent”
shall be used instead of “at least 80 percent” each place it appears in such
definition.  A corporation or other business entity is an affiliate only while a
member of such controlled group.
 
(e) To be eligible to receive the severance payment described in subparagraph 9
(b)(ii), and the post-termination benefits described in paragraph 7 and
subparagraph 9 (b): (i) the Employee must execute and deliver to the Company
within 45 days after the date Employee’s employment terminates, a separation
agreement (“Separation Agreement”), as described below,  in form and substance
satisfactory to the Company, and including a general release and waiver of
claims, and (ii) all conditions to the effectiveness of the Separation Agreement
and the release and waiver granted therein  have been satisfied, including but
not limited to the expiration of any applicable time period to consider signing
the Separation Agreement and the failure to revoke acceptance of the Separation
Agreement within seven days after it is signed and delivered to the Company. The
Separation Agreement will be in a form and substance satisfactory to the
Company, include a release and waiver of all claims the Employee may have
against the Company and its subsidiaries, shareholders, successors and
affiliates (and each of their respective employees, officers, directors, plans
and agents) arising out of or based upon any facts or conduct occurring prior to
the date the Separation Agreement is signed, include non disparagement and
confidentiality obligations on behalf of the Employee, and include a provision
by the Employee reaffirming and agreeing to comply with the terms of this
Agreement and any other agreement signed by the Employee in favor of the Company
or any of its subsidiaries or affiliates. The release will not include the
Employee’s right to enforce any post-employment obligations to the Employee,
including obligations of the Company under this Agreement, and any right to
indemnification in the Employee’s capacity as an officer, director or employee
of the Company and its affiliates. The Separation Agreement will be prepared by
the Company and provided to the Employee at the time the Employee’s employment
is terminated or as soon as administratively practicable thereafter, not to
exceed seven days after the date employment terminates. The conditions to
payment set out in this subparagraph 9 (e) shall not be required if the Company
fails to provide some form of separation  agreement to the Employee within seven
days after employment terminates.  The Company will have no obligations to make
the severance payment specified in subparagraph 9 (b)(ii) or provide the
post-termination benefits specified in subparagraph 9 (b) or paragraph 7, if the
Employee does not sign and deliver the Separation Agreement to the Company
within 45 days of its delivery to the Employee, or revokes acceptance of the
Separation Agreement within a period of seven days after delivery of the signed
Separation Agreement to the Company.


(f) In no event will the Employee have the discretion to determine the calendar
year of payment.


 
10. CHANGE IN CONTROL - TERMINATION OF EMPLOYMENT AND COMPENSATION IN EVENT OF
TERMINATION.
 
(a) Upon the occurrence of a Corporate Transaction (as defined in the Restricted
Stock Award Agreement (“Restricted Stock Agreement”) between Employee and the
Company), 50% of all unvested stock option grants and/or restricted stock grants
previously awarded to Employee shall immediately vest, regardless of the
satisfaction of any conditions contained therein. In addition, if the Company
(or any successor thereto) terminates Employee’s employment with the Company
pursuant to a Without Cause Termination in connection with or within one year
following a Change in Control, then all stock option grants and/or restricted
stock grants previously awarded to Employee which are not yet vested shall
immediately vest, and (subject to the provisions and conditions of subparagraph
9 (e)) the Employee shall be entitled to all other payments and benefits set
forth in subparagraph 9 (b). For purposes of this paragraph 10(a), a termination
of Employee’s employment within one year
 
 
5

--------------------------------------------------------------------------------

 
 
following a Change in Control will constitute a Without Cause Termination even
if employment terminates within such one year period but after or due to
expiration of the term of this Agreement.
 
(b) In the event that any part of any payment or benefit received (including,
without limitation, granting of and/or acceleration of vesting of stock options
and restricted stock) pursuant to the terms of subparagraph 10(a) (the “Change
in Control Payments) would be subject to the Excise Tax determined as provided
below, then the Employee may elect, in the sole discretion of the Employee, to
receive in-lieu of the amounts payable pursuant to paragraph 10(a) a lesser
amount equal to $100 less than 3.00 times the Employee’s “Annualized Includable
Compensation” (within the meaning of Section 280G(d)(1) of the Code) (such
amount the “Cut-Back Amount”) by eliminating the accelerated vesting to the
extent necessary to reduce the payments and benefits under subparagraph 10(a) to
the Cut-Back Amount.  Any amounts paid as a result of an election by the
Employee pursuant to this subparagraph 10(b) will be in full satisfaction of the
amounts otherwise payable to the Employee pursuant to subparagraph 10(a)
hereof.  For purposes of determining whether any of the Change in Control
Payments will be subject to the Excise Tax and the amounts of such Excise Tax;
(1) the total amount of the Change in Control Payments shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) of the
Code shall be treated as subject to Excise Tax, except to the extent that, in
the opinion of independent counsel selected by the Company and reasonably
acceptable to the Employee (“Independent Counsel”), a Change in Control Payment
(in whole or in part) does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code, or such “excess parachute payments”
(in whole or in part) are not subject to the Excise Tax, (2) the amount of the
Change in Control Payments that shall be treated as subject to the Excise Tax
shall be equal to the lesser of (A) the total amount of the Change in Control
Payments or (B) the amount of “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code (after applying clause (1) hereof), and (3) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by Independent Counsel in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.
 
(c) In the event of any change in, or further interpretation of, Sections 280G
or 4999 of the Code and the regulations promulgated thereunder, the Employee
shall be entitled, by written notice to the Company, to request an opinion of
Independent Counsel regarding the application of such change or interpretation
to any of the foregoing, and the Company shall use its best efforts to cause
such opinion to be rendered as promptly as practicable.  Any fees and expenses
of Independent Counsel incurred in connection with this Agreement shall be borne
by the Employee.
 
11. DISCLOSURE OF TRADE SECRETS AND OTHER PROPRIETARY INFORMATION; RESTRICTIVE
COVENANTS.
 
(a) Employee acknowledges that he is bound by and will continue to comply with
the terms of the Company’s Confidentiality and Intellectual Property Agreement
(“Confidentiality Agreement”).  The Company will provide Employee with valuable
confidential information belonging to the Company or its subsidiaries or its
affiliates above and beyond any confidential information previously received by
Employee and will associate Employee with the goodwill of the Company or its
subsidiaries or its affiliates above and beyond any prior association of
Employee with that goodwill.  In return, Employee promises never to disclose or
misuse such confidential information and never to misuse such goodwill.  To
enforce Employee’s promises in this regard, Employee agrees to comply with the
provisions of this paragraph 11 and the provisions of the Confidentiality
Agreement.
 
(b) Employee will not, during the Employment Term, directly or indirectly, as an
employee, employer, consultant, agent, principal, partner, manager, stockholder,
officer, director, or in any other individual or representative capacity, engage
in (or participate in any other business that is competitive with) the business
of providing information technology software consulting services, providing the
services of information technology professionals to other businesses, providing
information technology services, and/or providing a customized / bundled IT
software and services solution(s) (collectively herein sometimes called
“Perficient Business”). The ownership by Employee of 5% or less of the issued
and outstanding shares of a class of securities which is traded on a national
securities exchange or in the over-the-counter market, shall not cause Employee
to be deemed a stockholder under this subparagraph 11(b) or constitute a breach
of this subparagraph 11(b).
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Employee will not, during the Employment Term and for a period of 36 months
thereafter, directly or indirectly, work in the United States as an employee,
employer, consultant, agent, principal, partner, manager, stockholder, officer,
director, or in any other individual or representative capacity for any person
or entity who is engaged in any part of the Perficient Business, or is
competitive with any part of the Perficient Business.  The ownership by Employee
of 5% or less of the issued and outstanding shares of a class of securities
which is traded on a national securities exchange or in the over-the-counter
market, shall not cause Employee to be deemed a stockholder under this
subparagraph 11(c) or constitute a breach of this subparagraph 11(c).
 
(d) Employee will not, during the Employment Term and for a period of 36 months
thereafter, on his behalf or on behalf of any other business enterprise,
directly or indirectly, under any circumstance other than at the direction and
for the benefit of the Company, (i) solicit for employment or hire or recruit
any person employed by the Company or any of its subsidiaries, or (ii) call on,
solicit, or take away any person or entity who was a customer of the Company or
any of its subsidiaries or affiliates during Employee’s employment with the
Company, in either case for a business that is engaged in or competitive with
any part of the Perficient Business.
 
(e) It is expressly agreed by Employee that the nature and scope of each of the
provisions set forth above in this paragraph 11 are reasonable and necessary.
If, for any reason, any aspect of the above provisions as it applies to Employee
is determined by a court of competent jurisdiction to be unreasonable or
unenforceable under applicable law, the provisions shall be modified to the
extent required to make the provisions enforceable.  Employee acknowledges and
agrees that his services are of unique character and expressly grants to the
Company or any subsidiary or affiliate of the Company or any successor of any of
them, the right to enforce the above provisions through the use of all remedies
available at law or in equity, including, but not limited to, injunctive relief.
 
12. COMPANY PROPERTY.
 
(a) Any patents, inventions, discoveries, applications or processes designed,
devised, planned, applied, created, discovered or invented by Employee during
the Employment Term, regardless of when reduced to writing or practice, which
pertain to any aspect of the Company’s or its subsidiaries’ or affiliates’
business as described above shall be the sole and absolute property of the
Company, and Employee shall promptly report the same to the Company and promptly
execute any and all documents that may from time to time reasonably be requested
by the Company to assure the Company the full and complete ownership thereof.
 
(b) All records, files, lists, including computer generated lists, drawings,
documents, equipment and similar items relating to the Company’s business which
Employee shall prepare or receive from the Company shall remain the Company’s
sole and exclusive property. Upon termination of this Agreement, Employee shall
promptly return to the Company all property of the Company in his possession.
Employee further represents that he will not copy or cause to be copied, print
out or cause to be printed out any software, documents or other materials
originating with or belonging to the Company. Employee additionally represents
that, upon termination of his employment with the Company, he will not retain in
his possession any such software, documents or other materials.
 
13. EQUITABLE RELIEF.  It is mutually understood and agreed that Employee’s
services are special, unique, unusual, extraordinary and of an intellectual
character giving them a peculiar value, the loss of which cannot be reasonably
or adequately compensated in damages in an action at law. Accordingly, in the
event of any breach of this Agreement by Employee, including, but not limited
to, the breach of any of the provisions of paragraphs 11 or 12 hereof, the
Company shall be entitled to equitable relief by way of injunction or otherwise
in addition to any damages which the Company may be entitled to recover.
 
14. CONSENT TO JURISDICTION AND VENUE.  The Employee hereby consents and agrees
that state courts located in St. Louis County, Missouri and the United States
District Court for the Eastern District of Missouri each shall have personal
jurisdiction and proper venue with respect to any dispute between the Employee
and the Company. In any dispute with the Company, the Employee will not raise,
and hereby expressly waives, any objection or defense to any such jurisdiction
as an inconvenient forum.
 
15. NOTICE.  Except as otherwise expressly provided, any notice, request, demand
or other communication permitted or required to be given under this Agreement
shall be in writing, shall be sent by one of
 
 
7

--------------------------------------------------------------------------------

 
 
the following means to the Employee at his address set forth on the signature
page of this Agreement and to the Company at 520 Maryville Centre Drive, Suite
400, St. Louis, MO 63141, Attention: Chief Executive Officer (or to such other
address as shall be designated hereunder by notice to the other parties and
persons receiving copies, effective upon actual receipt), and shall be deemed
conclusively to have been given: (a) on the first business day following the day
timely deposited with Federal Express (or other equivalent national overnight
courier) or United States Express Mail, with the cost of delivery prepaid or for
the account of the sender; (b) on the fifth business day following the day duly
sent by certified or registered United States mail, postage prepaid and return
receipt requested; or (c) when otherwise actually received by the addressee on a
business day (or on the next business day if received after the close of normal
business hours or on any non-business day).
 
16. INTERPRETATION; HEADINGS.  The parties acknowledge and agree that the terms
and provisions of this Agreement have been negotiated, shall be construed fairly
as to all parties hereto, and shall not be construed in favor of or against any
party. The paragraph headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
17. SUCCESSORS AND ASSIGNS; ASSIGNMENT; INTENDED BENEFICIARIES.  Neither this
Agreement, nor any of Employee’s rights, powers, duties or obligations
hereunder, may be assigned by Employee. This Agreement shall be binding upon and
inure to the benefit of Employee and his heirs and legal representatives and the
Company and its successors. Successors of the Company shall include, without
limitation, any corporation or corporations acquiring, directly or indirectly,
all or substantially all of the assets of the Company, whether by merger,
consolidation, purchase, lease or otherwise, and such successor shall thereafter
be deemed “the Company” for the purpose hereof.
 
18. NO WAIVER BY ACTION.  Any waiver or consent from the Company respecting any
term or provision of this Agreement or any other aspect of the Employee’s
conduct or employment shall be effective only in the specific instance and for
the specific purpose for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent. The failure or
delay of the Company at any time or times to require performance of, or to
exercise any of its powers, rights or remedies with respect to, any term or
provision of this Agreement or any other aspect of the Employee’s conduct or
employment in no manner (except as otherwise expressly provided herein) shall
affect the Company’s right at a later time to enforce any such term or
provision.
 
19. COUNTERPARTS; MISSOURI GOVERNING LAW; AMENDMENTS; ENTIRE AGREEMENT; SURVIVAL
OF TERMS.  This Agreement amends and restates that certain Employment Agreement,
dated February 1, 2010, between the Company and the Employee, and supersedes and
replaces the terms thereof as of the effective date of this Agreement. This
Agreement may be executed in two counterpart copies, each of which may be
executed by one of the parties hereto, but all of which, when taken together,
shall constitute a single agreement binding upon all of the parties hereto. This
Agreement and all other aspects of the Employee’s employment shall be governed
by and construed in accordance with the applicable laws pertaining in the State
of Missouri (other than those that would defer to the substantive laws of
another jurisdiction). Each and every modification and amendment of this
Agreement shall be in writing and signed by the parties hereto, and any waiver
of, or consent to any departure from, any term or provision of this Agreement
shall be in writing and signed by each affected party hereto. This Agreement,
the Confidentiality Agreement, any Award Agreement, and the Restricted Stock
Award Agreement between the Company and Employee contain the entire agreement of
the parties and supersede all prior representations, agreements and
understandings, oral or otherwise, between the parties with respect to the
matters contained herein, including but not limited to any written offer letter
or letter agreement concerning employment.  In the event of any conflict between
this Agreement and any Award Agreement, or the Restricted Stock Agreement, the
terms of this Agreement shall control.  Paragraphs 9 through 13 hereof (and
paragraphs 14 through 19 hereof as they may apply to such paragraphs) shall
survive the expiration or termination of this Agreement for any reason.
 
20. SECTION 409A COMPLIANCE.  The parties intend that all provisions of this
Agreement comply with the requirements of Internal Revenue Code Section 409A or
an exemption therefrom.  No provision of this Agreement shall be operative to
the extent that it will result in the imposition of the additional tax described
in Code Section 409A(a)(1)(B)(i)(II) and the parties agree to revise the
Agreement as necessary to comply with Section 409A and fulfill the purpose of
the voided provision.  Nothing in this Agreement shall be interpreted to permit
accelerated payment of nonqualified deferred compensation, as defined in Section
409A, or any other payment in
 
 
8

--------------------------------------------------------------------------------

 
 
violation of the requirements of Section 409A.  With respect to reimbursements
that constitute taxable income to Employee, no such reimbursements or expenses
eligible for reimbursement in any calendar year shall in any way affect the
expenses eligible for reimbursement in any other calendar year and Employee’s
right to reimbursement shall not be subject to liquidation in exchange for any
other benefit.  No provision of this Agreement shall be interpreted or construed
to transfer any liability for failure to comply with the requirements of Section
409A from Employee or any other individual to the Company or any of its
respective affiliates, employees or agents.  All taxes associated with payments
made to the Employee pursuant to this Agreement, including any liability imposed
under Section 409A, shall be borne by the Employee.
 


 
[Signature page follows.]
 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
 
PERFICIENT, INC.






By: /s/ Jeffrey S.
Davis                                                                           
Name:  Jeffrey S. Davis
Title:  Chief Executive Officer




/s/ Paul E.
Martin                                                                           
Paul E. Martin, Individually
Address:                 Address:                                                          
                    520 Maryville Centre Drive, Suite 400
St. Louis, MO 63141
Telephone:   (314) 529-3551
Facsimile:     (314) 529-3641
